Citation Nr: 0431693	
Decision Date: 11/30/04    Archive Date: 12/08/04  

DOCKET NO.  03-32 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement service connection for a back 
disability.


REPRESENTATION

Veteran represented by:	 Alabama Department of 
Veteran's Affairs 

ATTORNEY FOR THE BOARD

Sonia Shah, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to January 
1972.

In an April 1972 rating decision the Department of Veterans 
Affairs (VA) Regional Office (RO) denied entitlement to 
service connection for a back disability.  The veteran was 
notified of that decision and did not appeal, and the April 
1972 decision is final.  38 U.S.C. § 4005(c) (1970); 
38 C.F.R. § 19.153 (1972).

In October 2002, the veteran again claimed entitlement for 
service connection for a back disorder.  In a May 2003 rating 
decision, the RO determined that new and material evidence 
had not been submitted, and denied the claim to reopen.  
However, in an October 2003 statement of the case the RO 
determined that new and material evidence had been submitted 
to reopen that claim, but denied the claim on the merits.  
The veteran perfected an appeal of the May 2003 decision, 
which is now before the Board of Veterans' Appeals (Board).

Despite the determination reached by the RO, the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied 
claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); 
Jackson v. Prinicipi, 265 F. 3d 1366 (Fed. Cir. 2001); see 
also VAOPGCREC 05-92.  

The issue of whether the veteran is entitled to service 
connection for low back disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


FINDINGS OF FACT

1.  The RO denied the veteran's claim to service connection 
for a back disorder in April 1972, and that decision became 
final in the absence of an appeal.

2.  Some of the evidence received subsequent to the April 
1972 decision is new and material because it relates to an 
unestablished fact necessary to substantiate the claim and 
raises the reasonable possibility of substantiating the 
claim.



CONCLUSION OF LAW

The April 1972 decision in which the RO denied entitlement to 
service connection for a back disorder is final, new and 
material evidence has been submitted, and the claim is 
reopened.  38 U.S.C. § 4005(c) (1970); 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 19.153 (1972); 38 C.F.R. § 3.156 
(2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA) (codified at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The VCAA includes an enhanced duty on the part 
of VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA left intact, however, the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the duty to assist provisions 
of the VCAA are fully applicable to the claim.  38 U.S.C.A. 
§ 5103A(f) (West 2002); see also Paralyzed Veterans of 
America, et. al., v. Secretary of Veterans Affairs, 345 F.3d 
1334 (Fed. Cir. 2003).

In August 2001 VA published regulations implementing the 
provisions of the VCAA, including the applicability of those 
provisions to attempts to reopen previously denied claims.  
For requests to reopen filed on or after August 29, 2001 
(which includes this claim), VA has a duty to inform the 
veteran of the evidence needed to substantiate his claim and 
to assist him in obtaining existing evidence that may be 
found to be new and material.  If VA determines that new and 
material evidence has been submitted and reopens the 
previously denied claim, VA is obligated to fully assist him 
in obtaining any evidence that may be relevant to the claim.  
38 C.F.R. § 3.159(b) and (c) (2003); see also Paralyzed 
Veterans of America, et. al., 345 F.3d at 1342.

In general, on receipt of a claim for benefits, including an 
attempt to reopen a previously denied claim, VA will notify 
the veteran of the information and evidence not of record 
that is necessary to substantiate the claim.  VA will also 
inform the veteran of which information and evidence, if any, 
that he is to provide and which information and evidence, if 
any, VA will attempt to obtain on his behalf.  VA will also 
request that the veteran provide any evidence in his 
possession that pertains to the claim.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. 
§ 3.159(b)(2003).  

In this case the RO informed the veteran of the evidence 
needed to substantiate his claim in November 2002 by 
informing him of the provisions of the VCAA and the specific 
evidence required to substantiate his claim for service 
connection, including the need for new and material evidence.  
The RO also informed him of the information and evidence that 
he was required to submit, the evidence that the RO would 
obtain on his behalf, and the need for the veteran to advise 
VA of or to submit any additional evidence he wanted to have 
considered.  The RO informed him that although VA would make 
reasonable efforts to obtain the evidence he identified, it 
was ultimately his responsibility to provide the evidence in 
support of his claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision and a statement of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim and the requirement 
to submit medical evidence that established entitlement to 
service connection.  In these documents the RO also informed 
them of the cumulative evidence previously provided to VA or 
obtained by VA on the veteran's behalf.  The Board finds that 
all of these documents informed the veteran of the evidence 
he was responsible for submitting, and what evidence VA would 
obtain in order to substantiate his claim.  Quartuccio, 16 
Vet. App. at 187.

Because the veteran's claim was submitted after August 2001, 
VA has a duty to obtain existing evidence necessary to 
substantiate the claim, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  Here, The record also reflects that VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
consists of the veteran's service medical records and post-
service medical records and examination reports. 

As will be more fully explained below, the Board has 
determined that evidence that is both new and material has 
been received, and the claim of entitlement to service 
connection for a low back disorder is reopened.  The Board 
also finds, however, that additional development is required 
prior to considering the substantive merits of the claim.

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C. § 7105 (2002); 38 C.F.R. § 20.302 
(2003).  If a claim of entitlement to service connection has 
been previously denied and that decision became final, the 
claim can be reopened and reconsidered only if new and 
material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  

The term "new" means existing evidence not previously 
submitted to agency decision makers, that is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim and raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156 (2002); see also 
Evans v. Brown, 9 Vet. App. 273, 283 (1996).
 
In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curiam).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

Analysis

In April 1972 the veteran's claim for service connection for 
a back condition was denied because the March 1972 VA 
examination revealed no lumbar spine disability.  The 
evidence of record at that time included service medical 
records and the VA examination.

The veteran's service medical records (SMRs) indicate that in 
February 1971 he was treated for a tender lower back and back 
strain.  He was given Roboxin for his back problem.  On 
December 10, 1971, the veteran was seen in the dispensary 
complaining of a backache for 2 days.  He could not recall 
having injured the back.  On December 27, 1971, he again 
complained of pain in his back and hips.  He walked with a 
limp.  Deep tendon reflexes were absent bilaterally.  X-ray 
was negative.  His separation examination conducted the same 
day noted tenderness over the lumbosacral spine, which 
radiated into the left hip and down the left leg.  The 
examiner's impression of the veteran's back problem at that 
time was low back strain.

During his a March 1972 VA examination, the veteran 
complained of lower back pain and pain in his left hip.  An 
x-ray performed during the examination revealed that the 
veteran's lumbar spine and pelvis were normal.  Additionally, 
the examination report indicated the veteran was experiencing 
lumbosacral tenderness but no neurological deficit.  The 
examiner found the veteran had no disease of the lumbar 
spine.  

Thereafter, the RO denied entitlement to service connection 
for back disability for lack of a current disability.

The veteran requested that his claim for entitlement to 
service connection for a back disability be reopened in 
October 2002.  In conjunction with this claim he submitted 
various reports from private medical facilities from 1984 to 
the present and a statement from another veteran who served 
with the him during service.  In addition, the RO provided 
him a VA examination in January 2003 and obtained a medical 
opinion in March 2003.  

In conjunction with this claim, the veteran submitted private 
medical reports dated in November 1994.  The veteran sought 
treatment in October 1994 after a work related incident.  The 
physician assessed his complaint as a herniated disc.  The 
veteran then had a lumbar laminectomy with diskectomy and 
microscopic dissection in November 1994.  The surgical 
pathology report post surgery confirms the physician's 
initial assessment that the veteran had a herniated disc.  

The veteran also submitted private medical records dated from 
February 1997 to March 2001.  These reports show the veteran 
sought medical treatment nineteen times during a four-year 
period for his back.  The records from this time period 
indicate the veteran continued to have tenderness over his 
spine after his surgery.  An x-ray done in February 1997 of 
his lumbosacral spine indicated the veteran has recurrent 
central and left-sided disk herniation. The records also 
reveal that the veteran was diagnosed with degenerative 
disease and herniated nucleus pulposus in February 1997.  

Likewise, March 1997 records from a sports medicine hospital 
reveal that due to the veteran's back problems he was 
admitted for a lumbar myelogram CT scan and lumbar 
discography.  The procedures revealed degenerative disc 
disease and a degenerative pattern with no end point.  The 
postoperative diagnosis was recurrent disc herniation and 
degenerative disc disease.  

The VA treatment records from November 2002 show the veteran 
had an EMG and a nerve conduction velocity study done of his 
left lower extremity revealed no bone or joint abnormality of 
the lumbar spine, except for a small anterior marginal spur 
of the superior endplate.  The physician also found that 
there were minimal osteoarthritic changes of the facet 
joints.  The physician diagnosed the veteran with small 
anterior marginal spur of the endplate and minimal 
osteoarthritic changes of the facet joints.  

The veteran also underwent a VA medical examination in 
January 2003.  The report shows that the veteran complained 
of back pain and the examiner found he had tenderness along 
the lumbosacral spine.  The examiner diagnosed the veteran 
with lumbosacral strain with radiculopathy, neuropathy, and 
osteoarthritic changes.  

The veteran submitted an October 2003 letter from Dr. M, a 
chiropractic physician. In the letter, Dr. M stated he 
treated the veteran from 1984 to 1987 for a lower back 
condition.  He also stated that due to the lapse in time from 
the treatment dates to the present, there are no office notes 
for the veteran.  

The RO obtained a medical opinion in March 2003 regarding the 
claimed nexus between the veteran's in service back strain 
and the currently diagnosed back disability.  The physician 
reviewed the evidence in the claims file and found that his 
present disability is unlikely related to his injury in 
service.  The examiner went further and stated that it was 
more likely that the veteran's disability is more likely than 
not related to his 23 years of working after he left service.  

The veteran also submitted a September 2003 statement from 
another veteran, Mr. K, who served in service with him.  Mr. 
K states that he was stationed with the veteran and he was 
with him when he hurt his back and helped him to the doctor's 
office.  

Upon review of the evidence, the Board finds that new and 
material evidence has been submitted to reopen the claim for 
service connection.  The basis for the prior denial was the 
lack of a current disability.  The medical evidence submitted 
amply supports a finding that the veteran suffers from a 
current back disability.  Thus, this evidence is material 
because it relates to an unestablished fact necessary to 
substantiate the claim.  Moreover, after resolving all doubt 
in favor of the veteran and presuming the credibility of the 
evidence, this evidence, when considered with the veteran's 
service medical records showing treatment and complaints for 
back pain radiating into the left hip, raises a reasonable 
possibility of substantiating the claim.  

The Board notes that the RO obtained a medical opinion which 
found that the veteran's current back disorder is not related 
to his in-service complaints.  However, that information is 
pertinent to a merits determination, and does not change the 
finding that the other evidence is sufficient to reopen the 
claim.  See generally, Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998) ("'material evidence' could be 'some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating 
decision").

Thus, the Board finds that new and material evidence has been 
submitted, and to this extent only the appeal is granted.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened.


REMAND

The Board observes that the VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(b).

The veteran indicated he received VA treatment shortly after 
leaving service at Tuskegee VA Medical Center (MC) in 1972.  
There is no indication in the veteran's claims file that the 
RO attempted to obtain these records.  The law states that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998);  
Bell v. Derwinski, 2 Vet. App. 611 613 (1992).  Consequently, 
on remand, the RO should attempt to obtain the veteran's VA 
treatment records from that facility since January 1972.  See 
38 U.S.C.A. § 5103A.  

For the reasons stated above, this case is remanded for the 
following:

1.  The RO should obtain the 
veteran's treatment records from the 
VAMC Tuskegee since January 1972 and 
associate them with the claims file.

2.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, 
the RO should re-adjudicate the 
issue on appeal.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative, if 
any, should be provided with a 
supplemental statement of the case 
and be given the opportunity to 
respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



